Citation Nr: 1214589	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  08-08 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a hip disorder, to include as secondary to the service-connected left ankle disability.

2.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected left ankle disability.

3.  Entitlement to an initial compensable disability rating for the service-connected bilateral hearing loss.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Navy from February 1969 to December 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) that granted service connection for bilateral hearing loss and assigned an initial noncompensable rating and denied the appellant's claims of entitlement to service connection for hip and low back disorders, as well as his claim for a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

The issue of entitlement to non-service-connected pension has been raised by the record, but that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record indicates that the appellant, in his VA Form 9 submitted in April 2008, requested to appear before a Veterans Law Judge.  The appellant was subsequently scheduled for a Travel Board hearing at the Regional Office (RO) in Oakland, California on August 1, 2011; on July 29, 2011, the appellant's representative informed the RO that the appellant wanted to cancel that Travel Board hearing due to a financial hardship.  Thereafter, in the informal hearing presentation submitted in December 2011, the appellant's representative complained that the appellant had not been contacted regarding a rescheduling of his Travel Board hearing.

The Board sent the appellant a hearing clarification letter in March 2012, and asked him if he wanted to attend a hearing before the Board.  That next month, the appellant responded and stated that he wanted to have a hearing before a Veterans Law Judge.  A hearing on appeal must be granted when, as in this case, an appellant expresses a desire for it.  38 C.F.R. § 20.700(a).

In view of the foregoing, this case must be REMANDED for the following action:

1.  Schedule the appellant for a hearing at the RO before a Veterans Law Judge, as the docket permits and specifically:

a.  Offer him the option of a Travel Board hearing or a videoconference hearing, whichever he prefers/occurs first.  

b.  Notify the appellant and his representative of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.  

c.  Advise the appellant that if he desires to withdraw the hearing request prior to the hearing, he may do so in writing pursuant to applicable provisions.  

2.  All correspondence pertaining to this matter should be associated with the claims file.

After the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted, the matter should be returned to the Board in accordance with the applicable procedures.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

